PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Xu et al.
Application No. 16/915,524
Filed: 29 Jun 2020
For: FLYBACK SWITCHING POWER SUPPLY, CONTROL SYSTEM THEREOF AND CONTROL METHOD THEREFOR
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed March 24, 2022, to accept a certified copy of a foreign application.  This is also a decision on the Expedited Petition under 37 CFR 1.182, filed April 22, 2022.

As the requisite $420.00 fee has been received, the request for expedited consideration is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition under 37 CFR 1.55(f) is GRANTED.

The Office acknowledges receipt of the certified copy of CN 201711474042.9 on March 24, 2022.  As such, all of above listed requirements have been fulfilled.

This application is being referred to the Office of Data Management to await a response to the Notice of Allowance and Fee(s) Due, mailed March 23, 2022.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET